DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are presented for examination. 

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C.119 (a)-(d) for UNITED KINGDOM OF GREAT BRITAIN No. GB1917313.7, filed on 11/28/2019.

Information Disclosure Statement
The references listed in the information disclosure statement (IDS) submitted on 11/20/2020 and 04 /22/2021 have been considered. The submission is incompliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 3-5: “the coil formed from a plurality of hairpin wires having pairs of legs passing through first and second slots on 5opposing radial faces of the tooth element”. lack of clarity, it is not clear how the hairpin legs pass along these opposing radial faces. For examination purposes, the limitation in question is interpreted as (…on 5opposing circumferential faces of the tooth element).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gert Wolf. (US 20090121575 A1) (herein after as Wolf) in view of Toshiaki Ueda. (US 20020057031 A1) (herein after as Toshiaki).  

Regarding claim 1. Wolf teach the coil (fig.1 ref. nr. 31 of an electrical machine stator (fig.1 ref. nr. 36)  the coil formed from a plurality of hairpin wires (Fig.8: Each U-shaped part of the coil corresponds to one of the plurality of hairpin) having pairs of legs passing through first and second slots (35) on opposing radial faces of the tooth element (Fig.8), 
the first and second slots each having 2n+2 slot positions having a depth d' for accommodating a single hairpin wire (Fig. 8, each hair pin form one full turn, n=1, 2n+2=4: four slot position; Parag. [0039] A conductor segment is usually divided into two radial layers, with the first connecting section 100a, 101a, the first inclined section 100b, 101b, the first straight section 100c, 101c in the slot, and the second inclined section 100d, 101d situated in the same radial layer.), the slots (35) each having a first slot position at a first common end and a 2n+2th slot position at a second opposing end (Fig.8, Parag. [0039]), the coil having first and second terminal connections (Fig.8, ref, nr. 101a and 101i) connected to hairpin wires extending through the first and second slots at respective first and second slot positions (Fig.8, ref, nr. 100c, 101c; 100g, 101g). 
Wolf does not explicitly teach the coil having n full turns passing around the tooth element. 

However, Toshiaki teach the coil for a tooth element having n full turns passing around the tooth element (Fig.7). 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the coil of Wolf to have n full turns passing around the tooth element as disclosed by Toshiaki since forming the winding as concentrated winding increase the output rating and achieve long service life.

    PNG
    media_image1.png
    863
    791
    media_image1.png
    Greyscale


Regarding claim 2. Wolf is teaching wherein the coil is formed from n+1 hairpin wire, with n electrical connections made between legs of adjacent pairs of hairpins across the first axial face of the stator (Fig.8, where n+1=2, two hairpins. And n=1 connection for every two wires).  

Regarding claim 3. Wolf further discloses the coil of claim 1, wherein half of the slot positions in each slot are filled with a wire of the winding (Fig. 8, Wolf, in the slot that houses for example 100g and 101c, has only half of the positions only filled).

Regarding claim 4. Wolf further discloses the coil of claim 1, wherein the first slot position of each slot is at a first radial end (coil 101i) of the slot and the 2n+2th slot position is at a second opposing radial end (coil 101a) of the slot (Fig.8, Parag. [0039]).  

Regarding claim 5.  Wolf further discloses the wherein the first and second radial ends of each slot are at respective outer and inner radial ends of each slot [ Fig.8, Parag. [44] It is likewise possible to construct a conductor segment winding with two identical conductor segments situated next to one another in the radial direction, which then connect the slot positions 1 and 2 and, respectively, 3 and 4 and then correspondingly constitute a wave winding].  

Regarding claim 6.   Wolf further discloses the coil of claim 1, wherein the first slot position of each slot is at a first axial end of the tooth element and the 2n+2th slot position is at a second opposing axial end of the tooth element (Fig. 8, each of the hair pin inserted from one axial side to the other axial side).    

Regarding claim 7.  Wolf further discloses a stator (Fig.1, ref, nr. 36) of an electrical machine (Fig.1, ref, nr. 30), but does not teach comprising a plurality of tooth elements separated by a plurality of slots, each tooth element surrounded by a respective coil according to claim 1.
However, Toshiaki further discloses comprising a plurality of tooth elements (Fig.2, ref, nr. 24)   separated by a plurality of slots (Fig.2, ref, nr. 22), each tooth element (Fig.2, ref, nr. 24)   surrounded by a respective coil (Fig.2, ref, nr. 40) according to claim 1. 

Regarding claim 8. Wolf further discloses wherein each slot position has a width w' (the width of hair pin 100, 101) for accommodating more than one hairpin wire (Fig. 8).  

Regarding claim 9. Toshiaki further discloses wherein coils around alternate tooth elements are connected in series (Fig. 12) 

Regarding claim 10. Toshiaki further discloses wherein each tooth element comprises a plurality of teeth (fig.2, The stator iron core 20 has a plurality of tooth portions 24 each extending from the annular shape core back portion in the internal direction thereof.)

Regarding claim 11. Wolf further discloses an electrical machine (Fig.1, ref, nr. 30) comprising a rotor (Fig.1, ref, nr. 32) and a stator (Fig.1, ref, nr. 36) according to claim 7.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gert Wolf. (US 20090121575 A1) (herein after as Wolf) in view of Ziqiang ZHU (US 20200227988 A1)
 (herein after as ZHU).  
Regarding claim 12. Wolf teach the coil of an electrical machine stator of claim 1, but does not discloses an aircraft propulsion system comprising an electrical machine according to           claim 11, 
However, ZHU teach an aircraft propulsion system comprising an electrical machine according to claim 11 (Fig.2, Parag. [0076]).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to utilize the motor of the combination of the claim 1 in the aircraft propulsion system in claim 12 as disclosed by ZHU since the combination of the claim 1 provide high efficiency and high productivity. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELRASHEED E.B. HAMDAN whose telephone number is (571)272-8526. The examiner can normally be reached Monday-Friday, 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELRASHEED E.B. HAMDAN/Examiner, Art Unit 2834  

/AHMED ELNAKIB/Primary Examiner, Art Unit 2834